IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2232 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 203 DB 2014
                                :
                                :            Attorney Registration No. 73135
           v.                   :
                                :            (Berks County)
                                :
NICHOLAS C. STROUMBAKIS,        :
                                :
                Respondent      :


                                        ORDER


PER CURIAM


      AND NOW, this 13th day of April, 2016, upon consideration of the responses

filed, the Rule to Show Cause entered by this Court on February 10, 2016, is

discharged, Nicholas C. Stroumbakis is suspended from the Bar of this Commonwealth

for a period of six months, and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).